Citation Nr: 1826164	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-49 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 30 percent for cervical spine degenerative disc disease.

3.  Entitlement to an initial disability rating higher than 10 percent for lumbar spine degenerative disc disease, status-post thoracic spine fracture, prior to September 8, 2009.

4.  Entitlement to a disability rating higher than 20 percent for lumbar spine degenerative disc disease, status-post thoracic spine fracture, from September 8, 2009.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2008.



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 through January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue concerning the Veteran's cervical spine disability initially included the question of whether a reduction effectuated by VA from 30 percent to 20 percent, effective from October 27, 2009, was proper.  In a March 2017 decision and remand, the Board restored the 30 percent disability rating that had been assigned previously and remanded for further development the question of the Veteran's entitlement to an initial disability rating higher than 30 percent for the cervical spine disability.  The Board also remanded the issues concerning the Veteran's entitlement to service connection for hearing loss, a higher initial disability rating for his lumbar spine disability, and entitlement to TDIU prior to July 31, 2008.  The ordered development has been performed.  The issues now return to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear.

2.  The Veteran's cervical spine degenerative disc disease has been manifested primarily by pain, stiffness, flare-ups that occur when he turns his head from side to side and when he bends his neck forward, and decreased motion that includes flexion to 30 degrees.

3.  Prior to February 6, 2017, the Veteran's lumbar spine degenerative disc disease, status-post thoracic spine fracture, was manifested primarily by pain, fatigue, weakness, abnormal spine contour marked by flatness of his upper back, and decreased thoracolumbar spine motion that included flexion to 45 degrees and 143 degrees of combined thoracolumbar spine motion.

4.  From February 6, 2017, the Veteran's lumbar spine degenerative disc disease, status-post thoracic spine fracture, was manifested primarily by pain, fatigue, weakness, abnormal spine contour marked by flatness of his upper back, and decreased thoracolumbar spine motion that included flexion to less than 30 degrees.

5.  The Veteran was capable of securing and following a substantially gainful occupation prior to February 1, 2018.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for an initial disability rating higher than 30 percent for cervical spine degenerative disc disease are neither met nor approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a 20 percent initial disability rating, and no higher, for lumbar spine degenerative disc disease, status-post thoracic spine fracture, prior to February 6, 2017 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for a 40 percent disability rating, and no higher, for lumbar spine degenerative disc disease, status-post thoracic spine fracture, from February 6, 2017 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

5.  The criteria for TDIU prior to February 1, 2008 are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection for Hearing Loss

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran asserts in his claims submissions that he has impaired hearing that he believes is attributable to in-service acoustic trauma.  Consistent with those assertions, the service department records in the file show that the Veteran performed duties as a flight line aircraft mechanic for essentially the entire period of his active duty service.  Master workplace studies and hearing conservation records contained in the Veteran's service treatment records show that the Veteran's duties required him to work in an area where the noise level was hazardous.  Still, repeated audiometric testing conducted throughout the Veteran's active duty service from 1987 through 2008 and during a May 2017 VA audiological examination show that the Veteran has not had a hearing loss disability in either ear, as defined under 38 C.F.R. § 3.385.

The Board is sympathetic to the Veteran's assertions concerning hearing impairment.  Nonetheless, service connection for hearing loss cannot be granted in the absence of any audiometric data showing disabling hearing loss in either of the Veteran's ears.  As such, the Veteran is not entitled to service connection for bilateral hearing loss.

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Cervical Spine

Service connection for cervical spine degenerative disc disease was granted, effective from February 1, 2008, with an assigned 30 percent initial disability rating.  The Veteran appealed for a higher initial disability rating.  During the development of the appeal, the RO issued a December 2009 rating decision in which it reduced the disability rating assigned for the Veteran's cervical spine disability to 20 percent, effective from October 27, 2009.  As discussed above, the Board restored the previously assigned 30 percent initial disability rating, however, the issue of the Veteran's entitlement to an initial disability rating higher than 30 percent remains for the Board's consideration.

The Veteran's cervical spine disability has been rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  DC 5243 provides the criteria for rating disabilities due to intervertebral disc syndrome (IVDS).  Under those criteria, disabilities due to IVDS may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula) or under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all ratings are combined under 38 C.F.R. § 4.25.

Under the Spine Formula, a 30 percent disability rating is warranted for cervical spine disabilities that result in a limitation of cervical spine forward flexion to 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable anklyosis of the entire cervical spine.  A 100 percent disability rating contemplates disabilities that are marked by unfavorable ankylosis of the entire spine.

As a point of reference, 38 C.F.R. § 4.71a (Plate V) defines normal cervical spine motion as consisting of both flexion and extension to 45 degrees, lateral flexion to both the right and left sides to 45 degrees, and lateral rotation to both the right and left sides to 80 degrees.  Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under the IVDS Formula, a 40 percent disability rating is assigned for disabilities that are manifested by IVDS that is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum schedular 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.

Turning to the relevant evidence, records for VA treatment received by the Veteran through February 2018 note ongoing degeneration in the Veteran's cervical spine and general complaints of pain.

In his September 2009 substantive appeal, the Veteran reported that he was having severe neck pain and burning that was manifested particularly after driving for long periods. 

During an October 2009 VA examination, the Veteran reported that he was experiencing severe pain and stiffness in his neck and upper back.  He reported that he had flare-ups that occurred when he turned or bent his neck.

The Veteran was able to produce cervical spine flexion to 30 degrees.  Pain, fatigue, and lack of endurance were noted by the examiner, but repetitive motion was not productive of additional loss of motion or other function.  A neurological examination of the upper extremities was grossly normal.  The examiner concluded that there was no evidence of ankylosis or IVDS.

During a May 2017 VA examination of his cervical spine, the Veteran continued to report symptoms of pain and stiffness.  Again, he reported that he experienced flare-ups when he tried to bend or turn his neck.  He stated that his inability to turn and bend his neck impaired his ability to drive.

On examination, the Veteran continued to demonstrate cervical spine flexion to 30 degrees.  Pain was evident during motion.  Again, repetitive motion was not productive of any further loss of motion or other function.  No evidence of guarding or neck spasms was observed.  X-rays of the cervical spine revealed findings consistent with degenerative changes and degenerative disc disease with areas of foraminal narrowing.  A neurological examination was again normal.  The examiner concluded that there was no evidence of ankylosis or IVDS.

The examiner diagnosed cervical spine degenerative arthritis.  In terms of function, the examiner stated that the Veteran was impaired to the extent that movement of his neck was painful and he had difficulty bending his neck or turning his head from side to side.

According to the evidence, the Veteran's cervical spine degeneration has been manifested primarily by pain, stiffness, and decreased motion that includes painful flexion to 30 degrees, but has not been manifested by IVDS or ankylosis.  Where the evidence shows no IVDS associated with the Veteran's cervical spine, neither DC 5243 nor the criteria under the IVDS Formula are applicable in this case.  Rather, the Veteran's cervical spine disability is more appropriately evaluated pursuant to the criteria under DC 5242, which pertains specifically to disabilities due to degenerative arthritis of the spine.  Disabilities rated under those criteria are to be rated in accordance with the Spine Formula, which is described above.

In the absence of any evidence showing ankylosis in the Veteran's cervical spine, the criteria for a disability rating higher than 30 percent for the Veteran's cervical spine disability under the Spine Formula are not met.  In that regard, the extent of cervical spine motion shown by the Veteran considered with his other reported symptoms of pain and stiffness presents a disability picture that is addressed by the criteria under the Spine Formula for a 30 percent disability rating.  

The Veteran is not entitled to an initial disability rating higher than 30 percent for cervical spine degenerative disc disease.  To that extent, this appeal is denied.

	B.  Lumbar Spine

Service connection for lumbar spine degenerative disc disease, status-post thoracic spine fracture, was also granted to the Veteran, effective February 1, 2008.  A 10 percent initial disability rating was assigned pursuant to the criteria under 38 C.F.R. § 4.71a, DC 5242.  The Veteran perfected an appeal in which he sought a higher initial disability rating.  In the course of the development of the appeal, the RO granted a higher 20 percent disability rating, effective September 8, 2009.  The Veteran has expressed ongoing dissatisfaction with the RO's partial grant.  Hence, he is presumed to be seeking the highest possible benefit for both staged periods.

As noted above, DC 5242 provides the criteria for rating disabilities due to degenerative arthritis of the spine and directs that disabilities being rated under those criteria be rated pursuant to the Spine Formula.  Under the Spine Formula, a 10 percent disability rating is assigned for thoracolumbar spine disabilities that are marked by forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is appropriate where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  As a point of reference, the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Again, ankylosis is defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Records for VA treatment received by the Veteran from April 2008 through October 2009 document complaints of chronic back pain that radiated into the Veteran's left leg.  Those records show that the Veteran's pain symptoms were managed by a combination of Percocet and Oxycodone.  A June 2008 record states that the Veteran had "very limited ROM of [the] low back.  A September 2008 record notes also that the Veteran's thoracolumbar spine motion was "very limited."  Still, those records do not report in degrees the precise extent of spine motion.

In a March 2009 statement, the Veteran reported that he had stopped working in February 2008 because of his back pain.  In his September 2009 substantive appeal, he reported severe back pain that was radiating into his lower extremities and causing weakness in his legs.  He stated that the symptoms in his lower extremities were particularly expressed after walking short distances and performing tasks that required him to twist or bend his back.

During an October 2009 VA examination, the Veteran reported ongoing low back pain and stiffness.  He continued to report that the pain symptoms radiated into his legs, particularly after performing activities around his home.  The Veteran also reported flare-ups of pain that were caused by excessive walking and sitting.  He stated that he was unable to perform any physical labor or heavy lifting during such flare-ups.  He stated that in general he was able to walk up to 100 yards and for periods of up to five to 10 minutes.

On examination, the Veteran demonstrated an antalgic posture but normal gait.  A physical inspection of the spine revealed an abnormal spine curvature marked by flatness in the upper back.  Range of motion tests revealed thoracolumbar spine motion that included extension to 18 degrees, flexion to 45 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally (totaling a combined thoracolumbar motion of 143 degrees).  Pain, fatigue, weakness, and lack of endurance were present during motion, however, the examiner does not report the point at which such symptoms were noted.  Repetitive motion was not productive of any further loss of motion or function.  Spasm was observed.  Despite the Veteran's complaints of radiating pain, a neurological examination of the lower extremities was normal.  The examiner concluded that there was no evidence of ankylosis or IVDS in the thoracolumbar spine.

Records for subsequent VA treatment through 2017 document continuing complaints of back pain and that the Veteran was maintained on Oxycodone.  A February 2017 treatment record notes that the Veteran's flexion was limited to 15 degrees and that his lateral rotation was to 20 degrees bilaterally.

During a VA examination in May 2017, the Veteran continued to report pain and stiffness in his back.  On examination, the examiner observed that the Veteran wore a back brace.  According to the Veteran, he wore the brace constantly.  Pain was evident both at rest and during weight bearing and tenderness was present over the paralumbar muscles.  Range of motion tests revealed thoracolumbar spine flexion to 35 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees (for total thoracolumbar spine motion to 85 degrees).  Repetitive motion tests revealed no evidence of further loss of motion or other function.  No flare-ups were observed during the examination.  A neurological examination revealed grossly normal findings and the examiner concluded that there was no evidence of a radiculopathy.  Again, no ankylosis or IVDS was observed.

The record shows that the Veteran's lumbar spine degeneration has been productive primarily of pain, fatigue, weakness, abnormal spine contour marked by flatness of his upper back, and decreased thoracolumbar spine motion.  Subject to the same, the evidence prior to September 8, 2009 shows that there was significant loss of thoracolumbar spine motion, as reported in the June and September 2008 VA treatment records.  Indeed, the October 2009 VA examination revealed that the Veteran had only 45 degrees of thoracolumbar spine flexion and movement in the other planes that amounted to 143 degrees of combined thoracolumbar spine motion.  Although the Board is aware that the 2008 VA treatment records do not report the extent of the Veteran's thoracolumbar spine motion specifically in terms of degrees, it is reasonable to conclude that the findings from the October 2009 examination are representative of the extent of lost motion demonstrated by the Veteran during his 2008 VA treatment.  In view of the same, the Board concludes that the criteria for a 20 percent initial disability rating for lumbar spine degenerative disc disease, status-post thoracic spine fracture, are met prior to September 8, 2009.

Additionally, a February 2017 VA treatment record shows that the Veteran's thoracolumbar flexion was limited at that time to 15 degrees, which meets the criteria for a 40 percent disability rating under the Spine Formula.  Although the Board recognizes that subsequent range of motion tests conducted during the May 2017 VA examination revealed that the Veteran was able to flex his back at that time to 35 degrees, it is unclear as to whether the examiner considered the Veteran's complaints of pain during motion.  In that regard, the Board notes that the examiner reported that the Veteran was evidently in pain even during rest and weight bearing, however, did not report the point from which the Veteran's pain began during motion.  Under the circumstances, the Board concludes that the evidence from February 6, 2017 suggests that the Veteran's thoracolumbar flexion was limited to less than 30 degrees, which meets the criteria for a 40 percent disability rating under the Spine Formula.

Subject to the above, the evidence shows that the Veteran's lumbar spine degeneration and residuals associated with his thoracic spine fracture have not resulted in ankylosis or IVDS.  As such, the criteria for a disability rating higher than 40 percent under the Spine Formula or IVDS Formula are not met for any part of the appeal period.  Also, for reasons discussed below, the Board finds that the disability picture presented by the evidence does not warrant consideration of an extra-schedular disability rating for the Veteran's lumbar spine disability under 38 C.F.R. § 3.321.

Based on the foregoing, the Veteran is entitled to a 20 percent initial disability rating for lumbar spine degenerative disc disease, status-post thoracic spine fracture, prior to February 6, 2017, and a 40 percent disability rating from February 6, 2017.  To that extent, this appeal is granted.  


	C.  Extra-schedular Consideration

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating under 38 C.F.R. § 3.321 is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong in the test delineated under Thun, the Board concludes that the evidence in this case shows that neither the Veteran's cervical spine disability nor his lumbar spine disability present such an exceptional disability picture that the available schedular disability ratings are inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with the Veteran's disabilities and the applicable rating criteria shows that the rating criteria reasonably describe the disability level and symptomatology associated with each disability.

Given the above, the Board concludes that the difficulties and impairment caused by the Veteran's disabilities are contemplated fully in the defined regulations and rating criteria.  As such, referral of any of the disabilities under consideration in this appeal pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


IV.  TDIU, Prior to February 1, 2008

TDIU has been granted to the Veteran, effective February 1, 2008.  The Veteran asserts entitlement to TDIU prior to that date.

The Veteran was separated from active duty service on January 31, 2008.  Under no circumstance may the effective date for an award of VA benefits be any earlier than the day following the date of discharge from service.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  As such, the Veteran is not entitled to TDIU prior to February 1, 2008.















	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating higher than 30 percent for cervical spine degenerative disc disease is denied.

A 20 percent initial disability rating for lumbar spine degenerative disc disease, status-post thoracic spine fracture, prior to February 6, 2017 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A 40 percent disability rating for lumbar spine degenerative disc disease, status-post thoracic spine fracture, from prior to February 6, 2017 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

TDIU prior to February 1, 2008 is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


